EXHIBIT AMENDING AGREEMENT THIS AGREEMENT (the “Amending Agreement”) made effective as of the 31st day of July, 2008. AMONG: AMERPRO INDUSTRIES, INC., a corporation existing under the laws of Alberta with a business office at 1708 West 6th Avenue, Vancouver, British ColumbiaV6J 5E8 (“Parent”) AND: AMERPRO INDUSTRIES US LTD., a corporation existing under the laws of the State of Nevada with a registered and records office at 1000, 250 – 2nd Street SW, Calgary, AlbertaT2P 0C1 (“Participant”) AND: GULF WESTERN PETROLEUM CORPORATION, a corporation existing under the laws of the State of Nevada with an office at 4801 Woodway Drive, Suite 306W, Houston, Texas77056 (“GWPC”) AND: GULF WESTERN PETROLEUM, LP, a registered limited partnership under the laws of the State of Texas with an office for service at 4801 Woodway Drive, Suite 306W, Houston, Texas77056 (“GWPLP”) AND: CASKIDS OPERATING COMPANY, a corporationwith an office at 3637 W. Alabama Street, Suite 400, Houston, Texas77027-5902 (“Operator”) WHEREAS: (A)the parties hereto entered into a Participation and Exclusivity Agreement dated effective June 10, 2008 pursuant to which, and subject to the terms thereof, GWPC granted to Participant the exclusive right to conduct due diligence and participate in drilling opportunities on the Lease (the “Participation
